 



EXHIBIT 10.5

November 14, 2004

Perrigo Company
515 Eastern Avenue
Allegan, MI 49010

Re: Lock-Up of Perrigo Company Common Stock

Ladies and Gentlemen:

     The undersigned is an owner of record or beneficially of certain common
shares of Agis Industries (1983) Ltd. (“Company Shares”) or securities
convertible into or exchangeable or exercisable for Company Shares. Pursuant to
that certain Agreement and Plan of Merger dated as of the date hereof among
Perrigo Company (“Buyer”), Perrigo Israel Opportunities Ltd. and Agis Industries
(1983) Ltd. (the “Merger Agreement”; capitalized terms used herein and not
otherwise defined shall have the meaning set forth in the Merger Agreement) at
the Effective Time, each Company Share owned by the undersigned as of the
Effective Time shall automatically be converted into the right to receive the
Merger Consideration. The undersigned recognizes that the Merger will be of
benefit to the undersigned and all holders of Company Shares. The undersigned
acknowledges that Buyer is relying on the representations and agreements of the
undersigned contained in this agreement in entering into the Merger Agreement
with Agis Industries (1983) Ltd. and Perrigo Israel Opportunities Ltd. and
consummating the transactions contemplated thereby. The undersigned represents
and warrants to the Buyer that (i) he has the requisite legal capacity to
execute and deliver this agreement and to perform his obligations hereunder;
(ii) this agreement has been duly executed and delivered by the undersigned and
upon its execution and delivery by all parties hereto, will constitute the valid
and legally binding obligations of the undersigned, enforceable in accordance
with its terms except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting or
relating to creditors rights generally, and the availability of injunctive
relief and other equitable

 



--------------------------------------------------------------------------------



 



remedies; and (iii) no other action is required on the part of the undersigned
in connection with the execution, delivery or performance of this agreement.

     1.           Lock-Up. In consideration of the foregoing, the undersigned
hereby agrees that, without the prior written consent of Buyer, the undersigned
will not, and will cause any spouse or family member of the spouse or the
undersigned living in the undersigned’s household not to, (a) directly or
indirectly, sell, offer, contract or grant any option to sell (including without
limitation any short sale), pledge, transfer, establish an open “put equivalent
position” within the meaning of Rule 16a-1(h) under the Exchange Act or
otherwise dispose of any shares of the Buyer Common Stock, received by the
undersigned in the Merger (the “Buyer Securities”) owned either of record or
beneficially (as defined in Rule 13d-3 under the Exchange Act) by the
undersigned (or such spouse or family member), (b) publicly announce an
intention to do any of the foregoing, or (c) enter into any swap or other
agreement or any transaction that transfers, in whole or in part, directly or
indirectly, the economic consequence of ownership of any Buyer Securities owned
either of record or beneficially (as defined in Rule 13-d under the Exchange
Act) by the undersigned (or such spouse or family member), whether any such swap
or transaction is to be settled by delivery of Buyer Common Stock or other
securities, in cash or otherwise (each of (a), (b) and (c), individually or
collectively, is referred to herein as a “Disposition”), for a period commencing
on the Closing Date and ending on the second anniversary of the Closing Date.
For a period commencing on the second anniversary of the Closing Date and ending
on the third anniversary of the Closing Date, the undersigned hereby agrees to
make no Disposition of more than 50% of the Buyer Securities owned either of
record or beneficially (as defined in Rule 13-d under the Exchange Act) by the
undersigned (or such spouse or family member), and will cause any spouse or
family member of the spouse or the undersigned living in the undersigned’s
household not to make any such Disposition.

     2.           Exceptions to Restriction on Disposition. The restrictions on
Dispositions set forth in Section 1 shall not apply to Dispositions of Buyer
Securities to a family member, trust or other entity made solely for estate or
tax planning purposes, provided that any such Disposition shall be conditioned
upon each such transferee executing and delivering a lock-up letter agreement
with Buyer in form and substance substantially similar to this agreement.

     3.           Stop Transfer. The undersigned also agrees and consents to the
entry of stop transfer instructions, substantially in the form attached as
Exhibit A hereto, with Buyer’s transfer agent and registrar against the transfer
of Buyer Securities held by the undersigned, if such transfer would constitute a
violation or breach of this agreement.

     4.           Registration Rights. The undersigned waives any registration
rights relating to registration under the Exchange Act of any Buyer Securities
owned either of record or beneficially by the undersigned, including any rights
to

 



--------------------------------------------------------------------------------



 



receive notice of the Form S-4 Registration Statement, for a period commencing
on the Closing Date and continuing through the close of trading on the date that
is the second anniversary of the Closing Date, except as otherwise set forth in
the Registration Rights Agreement between Buyer and the undersigned, dated as of
the date hereof (the “Registration Rights Agreement”).

     5.           Termination. If the undersigned’s employment with Buyer is
terminated (either by Buyer without Cause or by the undersigned for Good Reason
(as each is defined in that certain Employment Agreement between the Buyer and
undersigned dated as of the date hereof) or as a result of undersigned’s death
or disability), undersigned (or his estate or guardian, as applicable) shall
have the right to terminate this agreement upon the earlier of (a) the two year
anniversary of the Closing Date or (b) the six month anniversary of such
termination of employment. If the undersigned elects to terminate this agreement
pursuant to this Section 5, the undersigned will (x) immediately tender his
resignation from the Board of Directors of Buyer and (y) have only those
registration rights set forth in the Registration Rights Agreement.

     6.           Condition to Effectiveness. Notwithstanding anything in this
agreement to the contrary, this agreement shall not be effective until the
Effective Time. In the event the Effective Time does not occur, this agreement
shall not be valid, binding and enforceable against any of the parties hereto.

[Signature Page to Follow]

 



--------------------------------------------------------------------------------



 



     This agreement is irrevocable and will be binding on the undersigned and
the respective successors, heirs, personal representatives and assigns of the
undersigned.

                  /s/ Moshe Arkin       Name:   Moshe Arkin           

            ACKNOWLEDGED AND AGREED:


PERRIGO COMPANY
      By:   /s/ David T. Gibbons         Name:   David T. Gibbons       
Title:   Chairman, President and Chief Executive Officer     

            PERRIGO ISRAEL OPPORTUNITIES LTD.
      By:   Todd W. Kingma         Name:   Todd W. Kingma        Title:  
Secretary     

 

 

 

[Signature Page to Lock-Up Agreement]

 